443 F.2d 1366
UNITED STATES of America, Plaintiff-Appellee,v.Richard Edward ROBERTS, Appellant.
No. 71-1153.
United States Court of Appeals, Ninth Circuit.
July 15, 1971.

Appeal from the United States District Court for the Central District of California; Irving Hill, Judge.
Charles M. Berg, Beverly Hills, Cal., for appellant.
Robert L. Meyer, U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, HAMLEY and CHOY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this selective service case is affirmed.


2
We find no merit in the appeal and the mandate will issue now.